Citation Nr: 1037861	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-13 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids prior to 
February 19, 2010, and for a rating higher than 10 percent 
thereafter.

2.  Entitlement to an increased rating for bilateral tinnitus, 
currently rated as 10 percent disabling.

3.  Entitlement to a compensable rating for bilateral hearing 
loss. 

4.  Entitlement to service connection for dizziness and vertigo, 
to include as secondary to service-connected bilateral tinnitus 
and bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
from January 2004 and December 2007 rating decisions of a 
Department of Veterans Appeals (VA) Regional Office (RO) that 
denied an increased rating for hemorrhoids, denied an increased 
rating for tinnitus and hearing loss, and denied service 
connection for dizziness and vertigo.  In March 2002, the Veteran 
testified before the Board at a hearing held at the RO.  

In a June 2007 decision, the Board denied the claim for increased 
rating for hemorrhoids.  The appellant appealed the decision 
denying the claim to the United States Court of Appeals for 
Veterans Claims.  In an August 2008 Order, the Court remanded the 
claim to the Board for readjudication in accordance with a Joint 
Motion for Remand.  In December 2009, the Board remanded the 
claim for additional development.   

A May 2010 rating decision granted an increased rating for 
hemorrhoids, from 0 percent to 10 percent, effective February 19, 
2010.  However, as the higher award does not represent a total 
grant of benefits sought, the claim for increase remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for dizziness and 
vertigo, and entitlement to an increased rating for hemorrhoids 
on an extraschedular basis, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  For the period prior to February 19, 2010, the Veteran's 
hemorrhoids were mild and treatable with over-the-counter 
medication.  The hemorrhoids were manifested by bleeding and 
discomfort, with no medical evidence of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue.

2.  Since February 19, 2010, the Veteran's hemorrhoids have been 
manifested by large hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.   There is no evidence of 
hemorrhoids with persistent bleeding and secondary anemia, or 
hemorrhoids with fissures.

3.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  Factors warranting extraschedular 
consideration have neither been shown nor alleged.

4.  Throughout the pendency of the appeal, the Veteran's 
bilateral hearing loss has been manifested by no more than 
auditory acuity level I in the right ear and auditory acuity 
level I in the left ear.


CONCLUSIONS OF LAW

1.  For the period prior to February 19, 2010, a compensable 
rating for hemorrhoids on a schedular basis had not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2009).

2.  For the period since February 19, 2010, the criteria for a 
rating in excess of 10 percent for hemorrhoids on a scheduler 
basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).

3.  The criteria for an assignment of an initial rating in excess 
of 10 percent for bilateral tinnitus have not been met.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

4.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When rating a service-connected 
disability, the entire history must be borne in mind.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more severe 
than at other times during the course of the claim on appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 
Vet. App. 505 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).


Bilateral Tinnitus

The Veteran is seeking an increased rating for bilateral 
tinnitus.  The RO denied the Veteran's request because a rating 
of 10 percent is the maximum schedular rating under Diagnostic 
Code 6260 and there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.

VA regulations limit a Veteran to a single 10 percent disability 
rating for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006); 38 C.F.R. § 4.25(b), 4.87, Diagnostic Code 6260 
(1999-2009)

The Veteran's service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus of 10 percent.  
38 C.F.R. §4.87, Diagnostic Code 6260 (2009).  As there is no 
legal basis upon which to award separate schedular ratings for 
tinnitus in each ear, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further notes that the record contains no indication of 
marked interference with employment or frequent hospitalization 
warranting consideration of referral for an extraschedular rating 
for tinnitus, nor has the Veteran argued that extraschedular 
consideration is warranted.  38 C.F.R. § 3.321(b) (2009).  
Although the Veteran has stated that his tinnitus is constant and 
causes other symptoms, such as dizziness, the evidence does not 
demonstrate that his tinnitus, on its own, has been so severe as 
to interfere with his employment.  Further, on June 2009 VA 
audiological consult, it was recommended that the Veteran utilize 
hearing aids to help his tinnitus, which the Veteran declined.  
There is no evidence that the audiologist considered the 
Veteran's tinnitus to be unusual.  A review of the record shows 
that the November 2007 VA audiological examiner also did not find 
that an unusual or exceptional disability picture was presented.  
Thus, no action with respect to referral for consideration of an 
extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

Therefore the Board finds that the preponderance of the evidence 
is against the Veteran's claim for an increased rating for 
tinnitus and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral defective 
hearing range from 0 percent to 100 percent.  The basic method of 
rating hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To rate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  38 
C.F.R. § 4.85 (2009).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing.  When the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment form either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86 (2009).  In this case, the 
Veteran's test results do not meet the numerical criteria for 
such a rating, as the decibels at 2000 Hertz are not 70 decibels 
or more, and thus his hearing loss will be rated by the usual 
method only.

The Veteran underwent a VA audiological examination in November 
2007.  At that time, the pure tone thresholds, in decibels, were 
as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
45
50
LEFT
10
10
15
45
50

The averages were 32.5 in the right ear and 30 in the left ear.  
Speech recognition ability was 100 percent in the right ear and 
96 percent in the left ear. The diagnosis was normal to moderate 
bilateral hearing loss. 

VA treatment records dated from November 2006 to October 2009 
show that in June 2009, VA audiological consultation found that 
the Veteran had normal hearing from 250 to 2000 Hertz 
bilaterally, with mild sensorineural hearing loss in the right 
ear from 3000 to 8000 Hertz, and mild to moderate sensorineural 
hearing loss in the left ear from 3000 to 8000 Hertz.  Pure tone 
testing or speech recognition results were not recorded.  

For the right ear, the average pure tone threshold of 32.5 
decibels, with a speech discrimination rates of 100 percent 
warrants a designation of Roman Numeral I.  For the left ear, the 
average pure tone threshold of 30 decibels, along with a speech 
discrimination rate of 96 percent warrants a designation of Roman 
Numeral I.  38 C.F.R. § 4.85, Table VI (2009).  Where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral I, the 
appropriate rating is 0 percent under Diagnostic Code 6100.  38 
C.F.R. § 4.85, Table VII (2009).

The Board is sympathetic to the Veteran's contentions regarding 
the severity of his service-connected hearing loss.  However, 
according to the audiometric test results, as compared to the 
rating criteria, a compensable rating may not be granted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1) (2009).

In this case, the Board finds that the Schedule is not 
inadequate.  The Schedule provides for higher ratings for the 
Veteran's bilateral hearing loss, but findings supporting a 
compensable rating have not been documented.  In addition, it has 
not been shown that the service-connected bilateral hearing loss 
has required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment beyond the 
intent of the rating schedule, and the Veteran has not contended 
that his hearing loss has risen to that level of severity.  The 
Board thus finds that referral for consideration of the 
assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that throughout the pendency of 
the appeal, the Veteran's bilateral hearing loss has not 
warranted a compensable rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

The Veteran contends that he is entitled to a compensable rating 
for his service-connected hemorrhoids prior to February 19, 2010, 
and to a rating higher than 10 percent thereafter.  He contends 
that it is difficult for him to stand for any significant period 
of time or walk due to hemorrhoid pain.  He contends that the 
continuous pain that he experiences adversely affects his daily 
life and his employment.  

Hemorrhoids, both internal and external, are rated using criteria 
found at 38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).  Under 
Diagnostic Code 7336, a 0 percent rating is assigned when there 
is evidence of mild or moderate hemorrhoids.  A 10 percent rating 
is assigned when there is evidence of large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  A 20 percent rating is assigned 
when there is evidence of hemorrhoids with persistent bleeding 
and secondary anemia, or hemorrhoids with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336 (2009).

VA records dated from November 2002 to December 2003 show that 
the Veteran received periodic treatment for his hemorrhoids.  The 
associated records show that he suffered from anorectal bleeding, 
irritation, pain in the rectum, itching, drainage, and discomfort 
after bowel movements.  The Veteran treated his hemorrhoids with 
stool softeners, sitz baths, hemorrhoidal cream, and 
suppositories.  He stated that his hemorrhoids were not under 
control but were manageable.

On VA examination in December 2003, the Veteran reported that he 
experienced bleeding at least three times a week.  He further 
reported that whenever he had a bowel movement, his hemorrhoids 
would protrude, and he had to manually reduce them.  He treated 
his hemorrhoids with sitz baths, over-the-counter suppositories 
used twice per day, and hemorrhoidal cream.  The Veteran stated 
that he was not incontinent, had good sphincter control, and did 
not wear a pad for fecal leakage or involuntary bowel movements.  
He described his symptoms as "bad."  He watched his diet and 
did not eat any fried or spicy food.  Physical examination 
revealed no colostomy, no evidence of fecal leakage, and no signs 
of anemia or fissures.  There were three externally visible 
hemorrhoids that were nonthrombosed and nontender, and there was 
no active bleeding.

In December 2003, the Veteran's VA physician submitted a note 
that the Veteran's hemorrhoid symptoms included intermittent 
bleeding, irritation, and pain in the rectum.  He was taking 
stool softeners and suppositories for treatment.  

VA treatment records show that in April 2005, the Veteran 
reported continued problems with anorectal bleeding and itching 
pain associated with his hemorrhoid tissues.  He had daily 
discomfort after each bowel movement.  He had daily bleeding.  He 
used a towel to push the hemorrhoids back in.  He used sterile 
gauze pads to prevent drainage into his underwear.  He used 
suppositories and over-the-counter hemorrhoidal cream.  Rectal 
examination found a prolapsed anal mucosa hemorrhoid at the anal 
orifice.  There was no acute inflammation, tenderness, or 
bleeding.  The impression was hemorrhoidal symptoms, prolapsed 
hemorrhoids.  The Veteran declined hemorrhoidal surgery.  In June 
2008, the Veteran reported that he could not complete a 
colonoscopy due to a recent case of hemorrhoids.  In December 
2008, the Veteran reported daily rectal bleeding and stool 
leakage.  He again refused a colonoscopy.  In April 2009, the 
Veteran reported continued bloody stools.  

On February 2010 VA examination, the Veteran reported bleeding 
two to three times per week.  He used Preparation H wipes, 
hemorrhoidal cream, cooling gel, and suppositories for relief.  
He reported persistent rectal bleeding, but denied rectal 
prolapse, recurrent anal infections, or proctitis.  His current 
symptoms included anal itching, burning, difficulty passing 
stool, pain, and swelling.  He denied diarrhea or tenesmus.  He 
reported thrombosed episodes once or less per year.  He reported 
a history of persistent seropurulent discharge.  Physical 
examination revealed two large external hemorrhoids.  There was 
no evidence of thrombosis or fissures.  There was evidence of 
bleeding and excessive redundant tissue.  There was no anorectal 
fistula or rectal prolapse.  Laboratory testing completed in 
October 2009 was reviewed for evidence of anemia.  The diagnosis 
was external hemorrhoids.  The Veteran reported that his 
hemorrhoids affected his ability to work.  The examiner stated 
that based upon the Veteran's description of his job duties, 
hemorrhoids the size that he had could cause significant 
discomfort.  The examiner found that the hemorrhoids had a severe 
impact on the Veteran's ability to shop, exercise, travel, and 
groom himself.  There was a moderate effect on his ability to 
complete chores and partake in sports and recreation.

In this case, for the period prior to February 19, 2010, clinical 
records do not show that the Veteran was treated for large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue.  Additionally, there was no suggestion in the evidence of 
record that the Veteran had become anemic due to persistent 
hemorrhoidal bleeding.  To that extent, in at least April 2005 
and in October 2009, laboratory testing was unremarkable for 
anemia.  The medical evidence accordingly shows that prior to 
February 19, 2010, the Veteran had recurrent hemorrhoids with 
periodic bleeding, discomfort, and pain.  Although he also 
suffered from more severe symptoms such as consistent bleeding 
and prolapsed hemorrhoids, such symptoms do not meet the criteria 
for a higher rating, as discussed above.  Accordingly, the board 
finds that he is not entitled to an increased rating for his 
hemorrhoid disability prior to February 19, 2010.  38 C.F.R. § 
4.114, Diagnostic Code 7336 (2009).

With regard to the period since February 19, 2010, for which the 
Veteran is in receipt of a 10 percent rating for hemorrhoids, 
clinical records do not demonstrate that the Veteran suffered 
from or was treated for persistent bleeding with secondary 
anemia, or fissures.  On February 2010 VA examination, there was 
no evidence of fissures or anemia, and the VA treatment records 
of records do not otherwise suggest that he has been diagnosed 
with either of those conditions.  The evidence shows large 
hemorrhoids with excessive redundant tissue, as accounted for by 
the 10 percent rating.  However, anemia and fissures are not 
shown as required for a higher rating.  Accordingly, for the 
period since February 19, 2010, the Board finds that a higher 
rating is not warranted.   38 C.F.R. § 4.114, Diagnostic Code 
7336 (2009).

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that the Veteran's hemorrhoids 
does not warrant a compensable rating prior to February 19, 2010, 
or a rating in excess of 10 percent thereafter.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in November 2003, November 2007, 
June 2008, and January 2010; rating decisions in January 2004, 
December 2007, and May 2010; a statement of the case in March 
2005 and May 2010; and a supplemental statement of the case in 
May 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the May 2010 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for bilateral hearing loss is denied.

A compensable schedular rating for hemorrhoids prior to February 
19, 2010, is denied.

A schedular rating in excess of 10 percent for hemorrhoids since 
February 19, 2010, is denied. 


REMAND

The Veteran contends that his service-connected bilateral 
tinnitus and hearing loss cause him to experience symptoms of 
dizziness and vertigo.  He contends that he experiences a feeling 
of being "off balance" when he stands up, and also suffers from 
associated headaches.  He contends that he takes Aspirin for 
relief.  

On November 2007 VA audiological examination, the Veteran 
reported dizziness associated with his hearing loss and tinnitus.  
VA treatment records show that in April 2009, the Veteran 
complained of worsening tinnitus that was accompanied by 
intermittent vertigo.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Because 
the Veteran has provided credible testimony that he experiences 
dizziness and vertigo that seem to accompany his tinnitus, and no 
VA examination has been provided in this case, a VA examination 
is necessary in order to fairly decide whether the Veteran's 
described symptoms are secondary to his service-connected 
bilateral tinnitus and hearing loss.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

With regard to the Veteran's claim for increased rating for 
hemorrhoids, in view of the Veteran's assertion that his 
hemorrhoid condition has severely interfered with his employment 
duties as a construction inspector, and considering the evidence 
of record, the Board finds that he has raised a claim for 
extraschedular rating.  In that regard, in exceptional 
circumstances, where the schedular evaluations are found to be 
inadequate, the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  If 
exceptional circumstances are found, the matter must be referred 
to the Under Secretary for Benefits or the Director of 
Compensation and Pension Services for consideration of assignment 
of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) 
(2009).

The Board finds that such is the case here, as the Veteran is 
contending that his service-connected hemorrhoids are so severe 
that he is unable to stand or walk for any period of time due to 
pain, and that he experiences persistent bleeding on a daily 
basis.  On February 2010 VA examination, the examiner concluded 
that the Veteran's described symptoms could cause "significant 
discomfort" in an employment setting.  The examiner further 
found that the Veteran's hemorrhoids had a severe effect on his 
ability to shop, exercise, travel, and groom himself.  In this 
case, due to the severity of the Veteran's hemorrhoid symptoms 
and the extent to which his hemorrhoids interfere with his 
employment and activities of daily living, the Board finds that 
the case should be forwarded to the Under Secretary for Benefits, 
or the Director of the Compensation and Pension Service, for 
consideration of the assignment of an extraschedular rating.  
This referral is required because it is not permissible for the 
Board, in the first instance, to consider the assignment of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 157 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination 
to ascertain the etiology of any current 
dizziness or vertigo.  The claims file must 
be reviewed by the examiner and the 
examination report should note that review.  
The examiner should provide the rationale for 
all opinions provided.  The examiner should 
specifically opine as to whether it is as 
least as likely as not (50 percent 
probability or greater) that any current 
dizziness or vertigo is related to, caused, 
or aggravated by, his service-connected 
bilateral tinnitus or hearing loss.  If the 
Veteran's current symptoms of dizziness and 
vertigo are attributable to factors unrelated 
to his service-connected bilateral tinnitus 
or hearing loss, the examiner should 
specifically so state.

2.  Refer the Veteran's claim for an 
increased rating for hemorrhoids to the Under 
Secretary for Benefits or to the Director of 
Compensation and Pension Service for 
consideration of the assignment of an 
extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).

3.  Then, readjudicate the claim for service 
connection for dizziness or vertigo, to 
include as secondary to service-connected 
bilateral hearing loss and tinnitus, and for 
entitlement to the assignment of an 
extraschedular rating for hemorrhoids.  If 
any action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow an appropriate opportunity for 
response.  Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  `38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


